Citation Nr: 1611348	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a breast disorder, to include breast cancer, to include as secondary to fibrocystic changes of the breast.

2.  Entitlement to service connection for a bilateral lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in August 2014 and remanded for additional development.  

The Board notes that the Veteran has filed a notice of disagreement with the denial of a higher rating for service-connected migraines.  A statement of the case has not been issued on the appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the virtual VA file and the electronic Veterans Appeals Control and Locator System (VACOLS) indicate that the Veteran's appeal is currently being adjudicated by the Agency of Original Jurisdiction.  As such, the Board will not accept jurisdiction over the appeal at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the August 2014 remand, the Board granted entitlement to service connection for fibrocystic changes in the breast and remanded the claim to obtain an opinion, in part, as to whether it is at least as likely as not that the Veteran's breast cancer was caused or aggravated by her service-connected fibrocystic changes of the breasts.  In an August 2015 VA opinion, a VA clinician opined that the Veteran's breast cancer was not at least as likely as not aggravated beyond its natural progression by her service-connected breast condition.  The clinician noted that medical literature did not confirm a positive relationship with fibrocystic breast disease and the evolution into breast cancer.  In support of this statement, the VA examiner cited NCBI (National Center for Biotechnology Information) 2-14, which stated that, "a key issue is whether benign breast disease increases the risk of breast cancer.  Simple hyperplasia increases the risk minimally whereas atypical hyperplasia is associated with a 29% absolute risk of breast at 25 years."  The VA examiner noted that the Veteran had "apocrine metaplasia and atypical lobular hyperplasia on biopsy, which would increase the overall risk of breast cancer, but is not a finding specific to fibrocystic breasts noted post service."  

As the Veteran had apocrine metaplasia and atypical lobular hyperplasia, which the cited literature indicates would increase the risk of breast cancer, and the Veteran is service-connected for fibrocystic changes in the breasts, the VA examiner's rationale is inadequate.  The VA examiner opined that the Veteran's fibrocystic disease did not occur in the military, but service connection for fibrocystic changes in the breast has already been granted.  The VA examiner did not fully explain why the Veteran's service-connected fibrocystic changes in the breasts did not cause or aggravate her breast cancer.  Therefore, the opinion is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded for a new opinion.

In regard to the issue of entitlement to service connection for a lung disorder, the Veteran was afforded a VA examination in August 2015 to address whether the Veteran had any lung disorders that were related to service.  The August 2015 VA examiner found that it was less likely than not that the Veteran had a lung condition that was incurred in or caused by the claimed in-service injury, event or illness.  The August 2015 VA examination report reflected that the Veteran had a history of benign or malignant neoplasm or metastes of respiratory system.  Specifically she had a remote history of granuloma RLL, benign, resolved without residuals, diagnosed in 2005.  The examiner noted that it was not until 2005 after abnormal imaging studies were done for a stable RLL nodule that a benign single granuloma was found on biopsy.  This was indicative of a mass of granulation tissue resulting from prior inflammation, injury, or infection which can resolve spontaneously.  The examiner stated that it did not result in any permanent lung disorder or complication.  

The August 2015 VA X-ray on which the examiner based his opinion showed diffuse increase interstitial markings of indeterminate age with possible shadow vs small nodular scar over left anterior 4th rib.  The report did not note any granulomas.  The Veteran submitted an August 24, 2015 private chest X-ray, dated after the VA examination X-ray, which noted there was a right lower lobe granuloma with adjacent scarring.  Normal airways.  The August 2015 VA opinion had noted that the Veteran's granuloma had resolved.  As the private X-ray report noted that the Veteran had a current right lower lobe granuloma, unlike the VA X-ray, the August 2015 VA opinion is inadequate.  Consequently, the claim must be remanded for a VA opinion addressing the finding.  

Finally, the VA treatment records in the file only date to April 2015.  As the records may be relevant to the claims, the Board requests the appellant's complete VA treatment records from April 2015 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2015 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer is related to service.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer was caused or aggravated by her service-connected fibrocystic changes of the breasts.

The VA examiner should address the literature NCBI 2-14, cited in the August 2015 VA opinion, indicating that atypical hyperplasia is associated with an increased risk of breast cancer. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, forward the claims file to a VA examiner of appropriate expertise to address the following:

(a)  Identify all lung disorder(s) present.  The examiner should review the private August 24, 2015 chest X-ray report.

(b)  Provide an opinion as to whether any lung disorder(s) identified, to include a granuloma, is at least as likely as not (at least a 50 percent probability) caused or related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA examiner determines that a VA examination is necessary to provide an opinion, such should be accomplished.

4.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a breast disorder, to include breast cancer, and entitlement to service connection for a bilateral lung disorder.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



